Exhibit 99.1 Press release WiLAN Receives Favorable Ruling on Key Television Patent OTTAWA, Canada – April 4, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Patent Trial and Appeal Board (“PTAB”) has ruled in WiLAN’s favour by denying the institution of an inter partes review (“IPR”) against one of the Company’s patents. The IPR is a mechanism that can be used to challenge whether a patent should have been granted in the first place. Sharp Corporation and Sharp Electronics Corporation used this mechanism to challenge the validity of patent No. 6,359,654 by claiming that the subject matter did not represent a novel invention. The PTAB disagreed with this claim, reaffirming the validity of the patent. WiLAN will continue to seek licenses to this important technology that enables the presentation of video on digital monitors. This patent is currently involved in litigation with Sharp Corporation, LG, Vizio Inc., ON Corp, and Sansui America. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
